     Case 1:21-cv-00147-KD-B Document 6 Filed 08/11/21 Page 1 of 1         PageID #: 24


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

KELVIN PHILLIP BROWN,                         )
    Plaintiff,                                )
                                              )
v.                                            )
                                              )          CIVIL ACTION: 1:21-00147-KD-B
CORPORAL MILLER, et al.,                      )
    Defendants.                               )

                                        JUDGMENT

       In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED, and

DECREED that this action is DISMISSED without prejudice for failure to prosecute and obey the

Court’s orders.

       DONE and ORDERED this the 11th day of August 2021.

                                       /s/ Kristi K. DuBose
                                       KRISTI K. DuBOSE
                                       CHIEF UNITED STATES DISTRICT JUDGE
